Opinion by
Judge Palladino,
This is an appeal by the Penn Delco Education Association from an Opinion and Order of the Court of Common Pleas of Delaware County which sustained an appeal by the Penn Delco School District from an arbitrator’s award. We affirm.
Before this Court, the appellant raises the same issue which the court of common pleas addressed and resolved below. We have reviewed the record in this *591case, the relevant statutory provisions, and the case law, and we affirm on the basis of the comprehensive and able opinion of Judge Joseph T. Labbujvt, Jr.
Order
And Now, December 31, 1981, the Opinion and Order of the Court of Common Pleas of Delaware County, docketed at 79-17238, filed October 23, 1980, is affirmed.